EXHIBIT 10.1

COMMERCIAL PAPER AGENCY AGREEMENT (PHYSICAL NOTES AND DTC)

AGENCY AGREEMENT dated as of December 21, 1994 between Leggett & Platt,
Incorporated (hereinafter referred to as “Customer”) and The Chase Manhattan
Bank, N.A. (hereinafter referred to as “Chase”).

Customer hereby authorizes and requests that Chase act as Customer’s agent in
connection with Customer’s promissory notes in the form of commercial paper
(“Notes”), including Book-entry Notes and Physical Notes (as such terms are
defined herein), which Customer may deliver to Chase from time to time
hereunder, on the following terms:

§1.     The following definitions apply whenever the specified terms are used in
this Agreement:

“Account” shall have the meaning specified in §6 hereof.

“Authorized Persons” shall have the meaning specified in §2 hereof.

“Authorized Signer” shall have the meaning specified in §2 hereof.

“Book-entry Note” shall mean a Note not issued in physical form, evidenced as
part of the appropriate Master Note (as hereinafter defined), and as to which
Chase shall transmit issuance/delivery instructions to DTC (as hereinafter
defined). A Book-entry Note may be issued either at a discount from the face
value to be paid at maturity or at face value with interest to be added at
maturity.

“Discount Commercial Paper Master Note” or “Discount Master Note” shall mean the
certificate representing 100% of the principal amount of Customer’s Book-entry
Notes payable to Cede & Co. (as nominee of DTC), issued at a discount from the
face value to be paid at maturity, bearing the manual or facsimile signature of
an Authorized Signer, registered in the name of Cede & Co., and unavailable for
transfer to the beneficial owners thereof. Unless otherwise agreed by the
parties in writing, the Discount Master Note shall be in the form of Exhibit A
hereto.

“DTC” shall mean The Depository Trust Company, a securities depository having an
address at 55 Water Street, New York, New York 10041-0099, and which is a
“clearing agency” under the Securities Exchange Act of 1934, as amended.

“Interest Added-At-Maturity Commercial Paper Master Note” or “IAM Master Note”
shall mean the certificate representing 100% of the principal amount of
Customer’s Book-entry Notes payable to Cede & Co. (as nominee of DTC), issued at
face value with interest to be added at maturity, bearing the manual or
facsimile signature of an Authorized Signer, registered in the name of Cede &
Co., and unavailable for transfer to the beneficial owners thereof. Unless
otherwise agreed by the parties in writing, the IAM Master Note shall be in the
form of Exhibit A-1 hereto.

“Letter of Representations” shall mean the letter of representations, in the
form of Exhibit B hereto, signed by Chase and Customer, and addressed to DTC.

“Master Notes” shall mean the Discount Master Note and the IAM Master Note.

“Missing Notes” shall have the meaning specified in §2 hereof.



--------------------------------------------------------------------------------

“Physical Notes” shall have the meaning specified in §2 hereof.

§2.     A physical note (“Physical Note”) is any Note delivered by Customer to
Chase in bearer form, with the amount, date of issue, maturity date, place of
payment (if not printed thereon), and rate or amount of interest (if such
Physical Note is interest-bearing) left blank, and which shall be signed on
Customer’s behalf by two “Authorized Signers.” An Authorized Signer shall be any
one of the persons named below and any other person whose name is furnished to
Chase hereafter by an Authorized Signer, each of whom shall be authorized to
execute and deliver Notes to Chase hereunder. Instructions relating to the
completion and issuance of Notes and any other action on Customer’s behalf
hereunder shall be given to Chase from time to time by “Authorized Persons.” An
Authorized Person shall be any one of the persons named below and any other
person whose name is furnished to Chase hereafter by an Authorized Signer.
Physical Notes shall be numbered consecutively and may bear such other
identification as Customer may deem appropriate. Deliveries of Physical Note
stock shall be made to Chase from time to time. Chase shall count and verify
each such delivery under its normal control procedures. In the event that Chase
determines that one or more Physical Notes are missing from a given delivery,
Chase shall promptly so advise Customer and shall designate the same on Chase’s
books as missing notes (“Missing Notes”). In no event shall Chase make payment
on any Missing Note; provided that, if Customer advises Chase that Customer has
recovered any Missing Note(s), Chase shall delete such designation upon delivery
of such Missing Note(s) to Chase by Customer or Customer’s designated
representative, and such Missing Note shall thereupon be a Physical Note. Except
to the extent that Chase has made a prohibited payment on a Missing Note,
Customer shall indemnify Chase in connection therewith in accordance with the
provisions of §10 hereof.

Furnished herewith are specimen signatures for the initial Authorized Signers
listed below, and Customer shall furnish Chase with specimen signatures for any
other Authorized Signers at the same time Customer furnishes their names to
Chase.

 

Name and Title

  

Signature

     Michael A. Glauber, Senior Vice President   

/s/ Michael A. Glauber

   Susan S. Higdon, Treasurer   

/s/ Susan H. Higdon

   J. Richard Calhoon, Assistant Treasurer   

/s/ J. Richard Calhoon

  

The following is a list of the initial Authorized Persons who may issue
instructions to Chase hereunder and take other action on Customer’s behalf as
described herein:

 

Name

  

Title

     Michael A. Glauber    Senior Vice President    Susan S. Higdon    Treasurer
   J. Richard Calhoon    Assistant Treasurer   

§3.     Chase shall maintain in safekeeping on behalf of Cede & Co. as
registered owner thereof, the Master Notes. As long as Cede & Co. is the
registered owner of the Master Notes, the beneficial ownership interests therein
shall be shown on, and the transfer of ownership thereof shall be effected
through, entries in the books maintained by DTC and the books of its direct and
indirect participants. Chase shall not be responsible for sending transaction
statements to DTC’s participants or to beneficial owners or for

 

2



--------------------------------------------------------------------------------

maintaining, supervising or reviewing the records of DTC or its participants.
Master Notes and Book-entry Notes shall be subject to DTC’s rules and procedures
in effect at the time of the issuance of such Notes and as the same may be
amended from time to time. Customer shall cooperate with Chase in assuring
compliance with such rules and procedures. In connection with the DTC book-entry
program, Customer understands that as one of the conditions of its participation
therein it shall be necessary for Chase and Customer to execute the Letter of
Representations and for DTC to receive and accept the same.

§4.    With respect to Physical Notes, upon Chase’s receipt of instructions from
any person believed in good faith by Chase to be an Authorized Person, Chase
shall: (A) complete a Physical Note as to amount, date of issue, maturity date
(which shall be not more than 270 days after the date of issue), place of
payment (if not printed thereon), and rate or amount of interest (if such
Physical Note is interest bearing) in accordance with such instructions;
(B) authenticate the Physical Note by having any officer or other person
designated by Chase for that purpose countersign it; and (C) deliver the
Physical Note in accordance herewith to or for the account of the person
designated in such instructions to receive such Physical Note (hereinafter
sometimes called the “purchaser”).

Whenever Chase is instructed to deliver without payment any Physical Note by
mail, Chase shall strike from the Physical Note the word “Bearer,” insert as
payee the name of the person so designated in Customer’s instructions and effect
delivery by uninsured, registered mail to such payee or to such other person as
is specified in such instructions to receive such Physical Note.

Chase may complete, authenticate and deliver any Physical Note hereunder bearing
or purporting to bear the facsimile signature of any Authorized Signer,
regardless of by whom or by what means the actual or purported facsimile
signature may have been affixed thereto, if such facsimile signature resembles
the facsimile specimen of such Authorized Signer furnished to Chase hereunder.
Chase may complete, authenticate and deliver any Physical Note hereunder even
though the person who signed such Physical Note thereafter ceases to be an
Authorized Signer for purposes of this Agreement.

Chase’s countersignature of any Physical Note hereunder shall be for
authentication purposes only and neither Chase nor any person countersigning or
otherwise completing Physical Notes on Chase’s behalf shall have any liability
in respect of any Physical Note.

§5.    With respect to Book-entry Notes, upon Chase’s receipt of instructions
from any person believed in good faith by Chase to be an Authorized Person,
Chase shall transmit issuance/delivery instructions to DTC concerning such Note,
which instructions shall state the amount, maturity date (which shall not be
more than 270 days after the date of issue), the rate or amount of interest (if
such Note is interest-bearing), and direct DTC to deliver the Note as Customer
shall instruct Chase (it being understood that such delivery shall be
accomplished by book-entry on the books of DTC and its participants).

§6.     Except as expressly provided in the second paragraph of §4 hereof,
whenever Customer instructs Chase to deliver any Physical Note hereunder, Chase
is authorized to deliver such Physical Note against a receipt for delivery given
by the purchaser designated in our instructions in lieu of actual payment, but
Chase shall not be responsible for the form or content of such receipt. Customer
agrees that such authorization can be modified only with Chase’s prior written
consent. Customer understands that under the custom of the commercial paper
market the purchaser is committed to settle in immediately available funds at or
before the close of business on the same day on which the purchaser receives the
Physical Note by making payment to Chase for Customer’s account.

 

3



--------------------------------------------------------------------------------

Chase shall have no liability whatsoever if: (i) the purchaser to whom delivery
of any Physical Note is made delays or fails to pay therefor, in whole or in
part, for any reason; (ii) any DTC participant purchasing a Book-entry Note
fails to settle or delays in settling its balance with DTC; or (iii) DTC fails
to perform in any respect.

Chase shall credit any funds received by Chase in payment for any Note to such
ordinary deposit account of Customer with Chase (each such account hereinafter
sometimes called an “Account”) as Customer shall advise Chase in writing from
time to time; provided that, with respect to Book-entry Notes, Customer
acknowledges that the crediting of funds in connection therewith shall be
contingent upon the occurrence of net settlement by DTC in accordance with its
net settlement procedures. Customer’s Accounts with Chase are subject to Chase’s
account conditions as amended from time to time, receipt of a copy of which is
hereby acknowledged. In the event of a conflict between this Agreement and such
account conditions, this Agreement shall govern.

If Customer requests that Chase (which request may be made by telephone) to
transfer the proceeds of the issuance of any Note to another bank for Customer’s
account on the day of such issuance, in order to assure availability of the
funds to Customer on such day, it may be necessary for Chase to effect such
transfer by wire in immediately available funds prior to actual receipt by Chase
of such proceeds. In such circumstances, Customer authorizes Chase to make a
wire transfer of funds in accordance with such instructions and to
simultaneously debit any Account in the amount so transferred pursuant to §8
hereof. Notwithstanding the foregoing, Chase shall have no obligation to effect
any credit or make any transfer in respect of the proceeds of the issuance of
any Note until Chase has actually received such proceeds in collected funds and
such receipt is not subject to reversal or cancellation. Such transfers shall be
pursuant to the agreement between Chase and Customer specifying certain security
procedures.

§7.     If Chase is designated as the place of payment of any Note, Chase is
authorized and ordered for Customer’s account to pay the principal amount of
such Note upon its maturity, together with any interest as set forth on the face
thereof (or, if only a rate of interest is stated thereon, as calculated by
Chase to the date of maturity), upon physical or electronic presentment thereof
to Chase, regardless of whether such Note was duly authorized by all necessary
corporate action, provided, however, that Chase shall have no obligation to
Customer or to the holder of any Note or to DTC to make credit available for the
purpose of effecting payment on any Note.

§8.     Chase is authorized at any time to charge any Account in the amount
required for any payment by Chase on Customer’s behalf in respect of any Note or
for any other amount due and payable by Customer hereunder. Chase shall have no
obligation to pay any Note that would result in an overdraft to an Account. In
the event that Chase, in its sole discretion, pays a Note in excess of the
available collected balance in Customer’s Account, the deficiency shall be
treated in accordance with and subject to Chase’s customary banking practices
with respect to overdrafts (including the imposition of interest, funds usage
charges and administrative fees). Chase shall advise Customer of the amount of
such deficiency and (if applicable) such rate of interest not later than two
business days following the date such deficiency arises, provided that Chase’s
failure to so advise Customer shall not affect in any way Customer’s obligation
to pay such amounts.

§9.     Chase shall pay the interest (if any) and principal on a given
Book-entry Note to DTC in immediately available funds, which payment, shall be
by net settlement of Chase’s account on the books of DTC. In the event that the
full principal amount and interest,

 

4



--------------------------------------------------------------------------------

if any, stated thereon to be due and owing with respect to a given Book-entry
Note is not available in Customer’s Account by Chase’s established cut-off time
(presently 2:45 P.M. on the maturity date of such Book-entry Note), Chase may,
in its sole discretion, advise DTC that Chase shall refuse payment on such
Book-entry Note. If Chase elects not to so notify DTC and instead extends credit
to Customer to enable Customer to make such payment, such extension of credit
shall be treated as would any other extension of credit described in §8 hereof.

§10.     Customer hereby indemnifies Chase and Chase’s directors, officers,
employees and agents against, and hold Chase and them harmless from, any and all
claims, liability, losses, damages, costs and expenses of any nature (including
reasonable attorneys’ fees and expenses), arising out of, or in connection with
Chase’s or their performance under this Agreement, excluding only claims,
liability, losses, damages, costs and expenses arising out of Chase’s or their
gross negligence or willful misconduct. In no event shall Chase be considered
negligent in consequence of complying with DTC’s rules and procedures.

§11.     Customer hereby represents and warrants to Chase, which shall be a
continuing representation and warranty, that the execution, delivery and
performance of this Agreement (including Chase’s appointment as Customer’s agent
for the purposes stated herein) and any Note which Customer shall instruct Chase
to complete, authenticate and deliver on Customer’s behalf hereunder have been
duly authorized by all necessary corporate action, have received any necessary
governmental approvals, shall constitute Customer’s legal, valid and binding
obligations, and do not and shall not violate any provision of law or Customer’s
charter or by-laws or result in the breach of or constitute a default or require
any consent under any agreement or instrument to which Customer is a party and
that all Notes, when issued, shall be exempt from the registration requirements
under the Securities Act of 1933, as amended, by virtue of Section 3(a)(3) or
other exemptive provisions thereof, and from registration pursuant to applicable
state securities (“Blue Sky”) laws. Furnished herewith is a certified copy of
the resolution(s) of Customer’s board of directors regarding such authorization
and such resolution(s) are unchanged and in full force and effect, and Customer
shall furnish Chase with such other documents, including opinions of counsel,
and information as Chase may reasonably request from time to time in connection
with this Agreement.

§ 12.     In acting under this Agreement Chase shall be required to perform only
such duties as are expressly set forth in this Agreement. No implied covenants
or obligations on Chase’s part shall be read into this Agreement and in
particular Chase shall be under no obligation at any time to make any inquiry
into, or disclose to Customer any information which is or may hereafter come
into Chase’s possession regarding any person to whom Customer has instructed
Chase to deliver any Physical Note or who has purchased any Book-entry Note or
who is entitled to receive payment in respect of any Note as holder thereof or
such person’s credit standing or financial condition. Chase shall not be
required to ascertain whether the issuance of any Note (or any amendment or
termination of this Agreement) has been duly authorized or is in compliance with
any other agreement to which Customer is a party (whether or not Chase is also a
party to such other agreement). Neither Chase nor any of its officers, employees
or agents shall be responsible for any act taken or not taken by Chase or them
pursuant to this Agreement, in the absence of Chase’s or their gross negligence
or willful misconduct, nor shall Chase be responsible for any act or omission,
or for the solvency, of DTC. In no event shall Chase be liable to Customer under
this Agreement for any indirect, consequential or special damages.

 

5



--------------------------------------------------------------------------------

§13.     Except as otherwise expressly provided herein, all instructions,
notices, funds transfer requests and other communications hereunder shall be in
writing, personally delivered or sent by regular mail, telex, or facsimile
transmission to the receiving party at the address following such party’s
signature below, and shall be deemed given when received. Instructions for the
issuance of Notes hereunder may also be given by telephone or transmitted
electronically through (if applicable) the Commercial Paper Issuance Module of
Chase’s InfoCash MicroStation System or by any other electronic means or
instruction system acceptable to Chase, and such instructions shall be deemed
given when received by Chase. Because such instructions will be executed by
Chase upon receipt, in the event of any discrepancy between a written
confirmation subsequently sent by Customer and the original instruction, such
confirmation will be of no effect and Customer’s original instruction will
govern and control. However, in the event that Customer advises Chase of an
error in Customer’s original instruction, Chase shall endeavor to amend, cancel
or otherwise adjust the original instruction in accordance with Customer’s
request, to the extent reasonably possible. Chase shall incur no liability in
taking or omitting to take any action upon any instructions given in the
foregoing manner which Chase believes to have been given by an Authorized Person
or if such instructions are received in good faith in accordance with any
security procedures agreed upon by Chase and Customer or any other agreements
Customer may have with Chase regarding the acceptance of such instructions, and
Chase shall have no further obligation to verify or inquire into any matters
pertaining to any such instructions.

§ 14.     Customer shall pay such compensation for Chase’s services pursuant to
this Agreement as Chase shall establish from time to time and advise Customer in
writing and shall reimburse Chase for any amounts Chase is required to pay in
connection with overdrafts in Customer’s Accounts created pursuant to §§8 and 9
hereof. In addition to the foregoing, the amount of all fees and charges
assessed by DTC against Chase in connection with Book-entry Notes and Master
Notes shall be reimbursed by Customer.

§ 15.     This Agreement contains the entire understanding of the parties hereto
with respect to the subject matter contained herein and supersedes and cancels
any and all prior agreements, representations or statements, written or oral, of
either party with respect thereto. In no event shall Chase be liable for any
failure or delay in the performance of its obligations hereunder because of
circumstances beyond Chase’s control, including, but not limited to, acts of
God, flood, war (whether declared or undeclared), terrorism, fire, riot, strikes
or work stoppage for any reason, embargo, government action, including any laws,
ordinances, regulations or the like which restrict or prohibit the providing of
the services contemplated by this Agreement, inability to obtain material,
equipment or communications facilities, or the failure of equipment or
interruption of communications facilities, and other causes whether or not of
the same class or kind as specifically named above. This Agreement may not be
amended except in a writing executed by the party to be bound. In the event that
one or more provisions of this Agreement are held invalid, illegal or
unenforceable in any respect or on the basis of any particular circumstances,
the validity, legality and enforceability of such provision or provisions under
other circumstances and of the remaining provisions shall not in any way be
affected or impaired. No failure or delay on the part of either party in
exercising any power or right under this Agreement shall operate as a waiver,
nor does any single or partial exercise of any power or right preclude any other
or further exercise, or the exercise of any other power or right. No waiver by a
party of any provision of this Agreement, or of any breach or default, shall be
effective unless in writing and signed by the party against whom the waiver is
to be enforced.

§ 16.     This Agreement may be terminated at any time by either party effective
upon receipt by the other party of written notice of such termination or upon
such other date specified in such written notice. Upon termination Chase shall
return to Customer any

 

6



--------------------------------------------------------------------------------

Physical Notes then held in safekeeping by Chase in accordance with any
instructions from Customer with respect to same. No such termination shall,
however, affect a party’s responsibilities arising hereunder prior to such
termination. The provisions of §10 hereof shall survive the termination of this
Agreement.

§ 17.    Either party hereto may electronically record any or all telephonic
conversations between the parties hereto and any such tape recordings may be
submitted in evidence to any court or in any legal proceeding for the purpose of
establishing any matters pertinent hereunder.

§ 18.    This Agreement shall be governed by and construed in accordance with
the law of the State of New York, without regard to conflict of laws.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year first above written.

 

LEGGETT & PLATT, INCORPORATED

By:  

/s/ Michael A. Glauber

Title:   Senior Vice President

 

Notice Address:

Leggett & Platt, Incorporated

No. 1 Leggett Road

Carthage, Missouri 64836

 

ACCEPTED AND AGREED:

THE CHASE MANHATTAN BANK, N.A

By:  

/s/ Lucy A. Soltis

Title:   Second Vice President

 

Notice Address:

The Chase Manhattan Bank, N.A.

1 Chase Manhattan Plaza

New York, New York 10081

Attention: Commercial Paper Operations

 

7



--------------------------------------------------------------------------------

EXHIBIT A

DISCOUNT NOTES

COMMERCIAL PAPER MASTER NOTE

December 21, 1994

(Date of Issuance)

Leggett & Platt, Incorporated (the “Issuer”), a corporation organized and
existing under the laws of the State of Missouri, for value received, hereby
promises to pay to Cede & Co. or registered assigns on the maturity date of each
obligation identified on the records of the Issuer (which records are maintained
by The Chase Manhattan Bank, N.A. [the “Paying Agent”]) the principal amount for
each such obligation. Payment shall be made by wire transfer to the registered
owner from the Paying Agent without the necessity of presentation and surrender
of this Master Note.

REFERENCE IS HEREBY MADE TO THE FURTHER PROVISIONS

OF THIS MASTER NOTE SET FORTH ON THE REVERSE HEREOF.

This Master note is a valid and binding obligation of the Issuer.

       Leggett & Platt, Incorporated   (As Guarantor)       (As Issuer)

    By:          By:   /S/ MICHAEL A. GLAUBER   (Authorized Officer’s Signature)
      (Authorized Officer’s Signature)

           Michael A. Glauber, Senior Vice President   (Print Name and Title)  
    (Print Name and Title)

 

8



--------------------------------------------------------------------------------

At the request of the registered owner, the Issuer shall promptly issue and
deliver one or more separate note certificates evidencing each obligation
evidenced by this Master Note. As of the date any such note certificate or
certificates are issued, the obligations which are evidenced thereby shall no
longer be evidenced by this Master Note.

 

--------------------------------------------------------------------------------

FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers unto

                                                                               
                                        
                                        
                                        
                                                            

(Name, Address and Taxpayer Identification Number of Assignee)

the Master Note and all rights thereunder, hereby irrevocably constituting and
appointing                                  Attorney to transfer said Master
Note on the books of the Issuer with full power of substitution in the premises.

 

Dated:    

 

      (Signature)  

Signature(s) Guaranteed:

        NOTICE: The signature on this assignment must correspond with the name
as written upon the face of this Master Note, in every particular, without
alteration or enlargement or any change whatsoever.

 

--------------------------------------------------------------------------------

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY (55 WATER STREET, NEW YORK, NEW YORK) TO THE ISSUER OR
ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS REQUESTED
BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY AND ANY PAYMENT
IS MADE TO CEDE & CO., ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF,
CEDE & CO., HAS AN INTEREST HEREIN.

 

9



--------------------------------------------------------------------------------

EXHIBIT A-1

INTEREST ADDED AT MATURITY NOTES

COMMERCIAL PAPER MASTER NOTE

 

December 21, 1994 (Date of Issuance)

Leggett & Platt, Incorporated (the “Issuer”), a corporation organized and
existing under the laws of the State of Missouri, for value received, hereby
promises to pay to Cede & Co. or registered assigns on the maturity date of each
obligation identified on the records of the Issuer (which records are maintained
by The Chase Manhattan Bank, N.A. [the “Paying Agent”]) the principal amount and
the interest thereon at the rate of interest, from and including the dated date,
for each such obligation. Payment shall be made by wire transfer to the
registered owner from the Paying Agent without the necessity of presentation and
surrender of this Master Note.

REFERENCE IS HEREBY MADE TO THE FURTHER PROVISIONS

OF THIS MASTER NOTE SET FORTH ON THE REVERSE HEREOF.

This Master note is a valid and binding obligation of the Issuer.

       Leggett & Platt, Incorporated   (As Guarantor)       (As Issuer)

    By:          By:   /S/ MICHAEL A. GLAUBER   (Authorized Officer’s Signature)
      (Authorized Officer’s Signature)

           Michael A. Glauber, Senior Vice President   (Print Name and Title)  
    (Print Name and Title)

 

10



--------------------------------------------------------------------------------

At the request of the registered owner, the Issuer shall promptly issue and
deliver one or more separate note certificates evidencing each obligation
evidenced by this Master Note. As of the date any such note certificate or
certificates are issued, the obligations which are evidenced thereby shall no
longer be evidenced by this Master Note.

 

--------------------------------------------------------------------------------

FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers unto

                                                                               
                                        
                                        
                                        
                                                            

(Name, Address and Taxpayer Identification Number of Assignee)

the Master Note and all rights thereunder, hereby irrevocably constituting and
appointing                                  Attorney to transfer said Master
Note on the books of the Issuer with full power of substitution in the premises.

 

Dated:    

 

      (Signature)  

Signature(s) Guaranteed:

        NOTICE: The signature on this assignment must correspond with the name
as written upon the face of this Master Note, in every particular, without
alteration or enlargement or any change whatsoever.

 

--------------------------------------------------------------------------------

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY (55 WATER STREET, NEW YORK, NEW YORK) TO THE ISSUER OR
ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS REQUESTED
BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY AND ANY PAYMENT
IS MADE TO CEDE & CO., ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF,
CEDE & CO., HAS AN INTEREST HEREIN.

 

11



--------------------------------------------------------------------------------

EXHIBIT B

CORPORATE COMMERCIAL PAPER PROGRAM: BOOK-ENTRY-ONLY

LETTER OF REPRESENTATIONS

[TO BE COMPLETED BY ISSUER, ISSUING AGENT, AND PAYING AGENT]

 

Leggett & Platt, Incorporated

[Name of Issuer]

The Chase Manhattan Bank, N.A. 1505

[Name and DTC Participant Number of Issuing Agent]

The Chase Manhattan Bank, N.A. 1505

[Name and DTC Participant Number of Paying Agent]

 

December 21, 1994

[Date]

The Depository Trust Company

55 Water Street - 49th Floor

New York, N.Y. 10041-0099

Attention: General Counsel’s Office

 

Re:   

Leggett & Platt, Incorporated 4 (2)

  

Commercial Paper Program

  

 

DESCRIPTION OF PROGRAM INCLUDING REFERENCE TO THE PROVISION OF THE SECURITIES
ACT OF 1933,

AS AMENDED, PURSUANT TO WHICH PROGRAM IS EXEMPT FROM REGISTRATION.

Ladies and Gentlemen:

The purpose of this letter is to set out certain matters relating to the
issuance by Leggett & Platt, Incorporated (the “Issuer”) from time to time of
notes under its commercial paper program described above (the “Notes”). The
Chase Manhattan Bank, N.A. (the “Issuing Agent”) will act as the Issuer’s
issuing agent. The Chase Manhattan Bank, N.A. (the “Paying Agent”) will act as
the Issuer’s paying agent. Descriptions of the Notes and the program are
contained in an information memorandum dated January 4, 1995, a copy of which
has been provided to DTC. The Paying Agent has entered into a Commercial Paper
Certificate Agreement with DTC dated as of September 11, 1990 pursuant to which
the Paying Agent will act as custodian of a Master Note Certificate evidencing
the Notes, when issued.

 

12



--------------------------------------------------------------------------------

To induce The Depository Trust Company (“DTC”) to accept the Notes as eligible
for deposit at DTC and to act in accordance with its Rules with respect to the
Notes, the Issuer, the Issuing Agent, and the Paying Agent make the following
representations to DTC:

1. For Notes to be issued at face value with interest to be added at maturity
(“IAM Notes”), the Issuer or the Issuing Agent has obtained from the CUSIP
Service Bureau a written list of approximately 900 nine-position CUSIP numbers
(the basic first six positions of which are the same and uniquely identify the
Issuer and the IAM Notes to be issued under its commercial paper program
described above), and the Issuing Agent has delivered such list to DTC. The
CUSIP numbers on such list have been reserved for assignment to issues of the
IAM Notes. It is understood that a number on such list can be reassigned to an
issue of the IAM Notes but not sooner than 39 months after the maturity of a
prior issue of the IAM Notes to which the number was assigned. At any time when
only 100 of the CUSIP numbers on such list remain, the Issuer or the Issuing
Agent shall obtain from the CUSIP Service Bureau an additional written list, and
the Issuing Agent shall deliver such list to DTC.

For Notes to be issued at a discount from the face value to be paid at maturity
(“Discount Notes”), the Issuer or the Issuing Agent has obtained from the CUSIP
Service Bureau a written list of two basic six-position CUSIP numbers (each of
which uniquely identifies the Issuer and two years of maturity dates for the
Discount Notes to be issued under its commercial paper program described above),
an the Issuing Agent has delivered such list to DTC. The CUSIP numbers on such
list have been reserved for assignment to issues of the Discount Notes based on
the maturity year of the Discount Notes and will be perpetually reassignable in
accordance with DTC’s Procedures, including the Final Plan for a Commercial
Paper Program (the “Procedures”), a copy of which previously has been furnished
to the Issuing Agent and the Paying Agent.

2. The IAM Notes shall be evidenced by an IAM Master Note Certificate in
registered form registered in the name of DTC’s nominee, Cede & Co., and such
Note Certificate shall represent 100% of the principal amount of the IAM Notes.
The Discount Notes shall be evidenced by a Discount Master Note Certificate in
registered form registered in the name of DTC’s nominee, Cede & Co., and such
Note Certificate shall represent 100% of the principal amount of the Discount
Notes. The Master Note Certificates for the Discount Notes and the IAM Notes
shall in all material respects be in the form of the DTC model Discount Note or
IAM Note, a copy of which previously has been furnished to the Issuing and
Paying Agent.

3. The Issuer (a) understands that DTC has no obligation to, and will not,
communicate to its Participants or any person having an interest in the Notes
any information contained in the forms of Master Note Certificate and
(b) acknowledges that neither DTC’s Participants nor any person having an
interest in the Notes shall be deemed to have notice of the provisions of the
Master Note Certificates by virtue of their submission to DTC.

 

13



--------------------------------------------------------------------------------

4. Issuer recognizes that DTC does not in any way undertake to, and shall not
have any responsibility to, monitor or ascertain the compliance of any
transactions in the Securities with any exemptions from registration under the
Securities Act or of any other state or federal securities laws.

5. When Notes are to be deposited with and distributed through DTC, the Issuing
Agent shall give notice to the Paying Agent and delivery instructions to DTC in
accordance with the Procedures. The giving of such delivery instructions to DTC
shall constitute (a) a representation that the Notes are delivered, in
connection with their issuance, upon payment or the promise to pay by the
receivers of such deliveries and (b) a confirmation that a Master Note
Certificate evidencing such Notes, in the form described in Paragraph 2, has
been issued and authenticated.

6. At any time that the Paying Agent has Notes in its DTC account, it may
request withdrawal of such Notes from DTC by giving a withdrawal instruction to
DTC in accordance with the Procedures. Upon DTC’s acceptance of such withdrawal
instruction, the Paying Agent shall reduce the principal amount of the Notes
evidenced by the Master Note Certificate accordingly.

7. The Paying Agent shall confirm with DTC daily the aggregate principal amount
of the Notes outstanding and the corresponding maturity proceeds by CUSIP
number, in accordance with the Procedures.

8. Maturity payments on the Notes shall be made by the Paying Agent to DTC in
accordance with the Procedures.

9. Notwithstanding anything set forth in any document relating to a letter of
credit facility, neither DTC nor Cede & Co. shall have any obligations or
responsibilities relating to the letter of credit facility, if any, unless such
obligations or responsibilities are expressly set forth herein.

10. In the event the Issuer determines that beneficial owners of the Notes shall
be able to obtain certificates evidencing the Notes (“Note certificates”), the
Issuer or the Paying Agent shall notify DTC of the availability of Note
certificates, and shall issue, transfer, and exchange Note certificates as
required by DTC and others in appropriate amounts.

11. DTC may determine to discontinue providing its services as securities
depository with respect to the Notes at any time by giving reasonable notice to
the Issuer or the Paying Agent (at which time DTC shall confirm with the Paying
Agent the aggregate principal amount of the Notes outstanding by CUSIP number).
Under such circumstances, at DTC’s request, the Issuer or the Paying Agent shall
cooperate with DTC in taking appropriate action to make available one or more
separate Note certificates to any DTC Participant having Notes credited to its
DTC account.

 

14



--------------------------------------------------------------------------------

12. The Issuer authorizes DTC to provide the Issuing Agent or the Paying Agent
listings of DTC Participants’ holdings with respect to the Notes from time to
time at the request of the Issuing Agent or the Paying Agent. The Issuer
authorizes the Issuing Agent and the Paying Agent to provide DTC with such
signatures, exemplars of signatures, and authorizations to act as may be deemed
necessary by DTC to permit DTC to discharge its obligations to DTC Participants
and appropriate regulatory authorities.

13. Nothing herein shall be deemed to require the Issuing Agent or Paying Agent
to advance funds on behalf of the Issuer.

 

Very truly yours,

Leggett & Platt, Incorporated

AS ISSUER By:  

/s/ Michael A. Glauber

  AUTHORIZED OFFICER’S SIGNATURE

Michael A. Glauber, Senior Vice President

PRINT NAME AND TITLE

The Chase Manhattan Bank, N.A.

AS ISSUING AGENT By:  

/s/ Noreen McKenna

AUTHORIZED OFFICER’S SIGNATURE

Noreen McKenna, Second Vice President

PRINT NAME AND TITLE

The Chase Manhattan Bank, N.A.

AS PAYING AGENT By:  

/s/ Noreen McKenna

  AUTHORIZED OFFICER’S SIGNATURE

Noreen McKenna, Second Vice President

PRINT NAME AND TITLE

 

Received and Accepted: THE DEPOSITORY TRUST COMPANY

By:

 

/s/ James McGreeney

  AUTHORIZED OFFICER’S SIGNATURE

James McGreeney, Group Director

PRINT NAME AND TITLE

 

15